Citation Nr: 1308009	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-43 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 beyond May 7, 2010.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from March1966 to September 1990.  The appellant is the Veteran's adult stepdaughter.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which extended the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 to May 7, 2010.  

The Board has reviewed both the appellant's physical claims file and the Veteran's "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  On April 29, 2002, the Veteran was informed in writing that he had been determined to be totally disabled for VA purposes as of September 25, 2001.  

2.  The appellant is the Veteran's adult stepdaughter.  She was born in April 1983.  

3.  The appellant applied for and was granted a certificate of eligibility for DEA benefits in October 2008.  

4.  In October 2008, the appellant elected April 29, 2002 as the beginning date for her DEA benefits with a resulting delimiting date of April 29, 2010.  

5.  In October 2008, the appellant commenced her university studies which continued without suspension through May 2010.  
6.  In June 2010, the RO granted an extension of the delimiting date for the Appellant's DEA benefits to May 7, 2010 so the appellant could complete her then current school term.  

7.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 beyond May 7, 2010.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 beyond May 7, 2010 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2012).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

Extension of Delimiting Date

The appellant asserts that she should be granted an extension of the delimiting date for the award of her DEA benefits beyond May 7, 2010 given her inability to start her university studies prior to October 2008 due to a number of significant family and work-related concerns.  

DEA under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021.  

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either her 18th birthday or the date of her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040 (2012).  In circumstances where a veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to her reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2) (2012).  

Under the provisions of 38 C.F.R. §  21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday.  

The provisions of 38 C.F.R. § 21.3043 direct that: 

For an eligible person who suspends his program due to conditions determined by the Department of Veterans Affairs to have been beyond his or her control the period of eligibility may, upon his request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  The following circumstances may be considered as beyond the eligible person's control: 
  (a)  While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.  
  (b)  Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.  
  (c)  Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.  
  (d)  Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family. 

In turning to the facts of the instant appeal, VA determined that the Veteran was totally disabled for VA purposes effective as of September 25, 2001.  The Veteran was informed in writing of the decision on April 29, 2002.  

The appellant is the Veteran's adult stepdaughter.  She was born in April 1983.  In September 2008, the appellant submitted a claim for DEA benefits.  The claim was received by the RO on September 10, 2008.  

In October 2008, the RO granted the appellant a certificate of eligibility for DEA benefits.  It informed the appellant in writing of (1) her need to elect either September 25, 2001 (the date the Veteran became totally disabled for VA purposes), April 29, 2002 (the date of the notification to the Veteran of the award), or any date between those dates as the beginning date for her DEA benefits and 
(2) "after you've elected a date and cashed your first benefit check, you can't change the beginning date."  The RO indicated that April 29, 2002 would be the most favorable date for the appellant to elect as "you will have the longest time to use this benefit."  

In October 2008, the appellant elected April 29, 2002 as the beginning date for the award of DEA benefits.  The appellant subsequently enrolled in college on a full time basis in October 2008.  

In a September 2009 written statement, the Veteran reported that, while the appellant "could have continued her education prior to 2008, she gave birth in December of 2006 and June 2008."  

In February 2010, the appellant requested an extension of the delimiting date for her DEA benefits as she had been unable to attend university prior to October 2008 due to several significant family and work-related issues.  She reported that she had been attending university on a full-time and year-round basis since October 2008.  

In a May 2010 written statement, the appellant reiterated that she had attended university on a full time basis since October 2008.  In a May 2010 written statement, the Veteran reported that the appellant "worked, got married; had two children (now aged 3 1/2 and almost 2 years old) and divorced before she decided to go to college."  

In her July 2010 notice of disagreement, the appellant conveyed that she had begun "school on June 1, 2007, but my school was interrupted due to situations beyond my control from August 1, 2007 until October 1, 2008 when I was able to resume my school work."  

In a July 2007written statement, the appellant clarified that she had taken one night class in 2007 and had been unaware of her eligibility for DEA benefits prior to October 2008.  

In the October 2010 statement of the case issued to the appellant, the RO conveyed that the appellant had been enrolled at a university "from January 11 to May 7, 2010" and her "ending date for using DEA benefits occurred during this enrollment."  Given such facts, the RO extended the appellant's delimiting date to "May 7, 2010, the last day of her term" under the provisions of 38 C.F.R. § 21.3041(g).  

In her November 2010 Appeal to the Board (VA Form 9), the appellant advanced that she had been misled by VA into selecting an inappropriate beginning date for her award of DEA benefits.  She asserted that "I request that my election date be changed to the latter date because it was not feasible that I could complete a four year degree within two years."  The Board observes that it is unclear to which specific date the appellant was referring, as she in fact chose the later, more favorable date of April 29, 2002 (date of notice to the Veteran) rather than September 25, 2001 (date the Veteran was totally disabled).  

The Board has reviewed the probative evidence of record including the appellant's written statements on appeal.  The appellant advances in essence that an extension of the delimiting date for the award of DEA benefits should be granted as she was unable to start her university studies prior to October 2008 due to a number of significant family and work-related concerns and was subsequently unable to complete her desired four year program prior to May 7, 2010.  As a consequence, she indicated that she would suffer significant financial hardship; however, the equitable factor of financial hardship is not among the legal criteria for extension of the delimiting date for award of DEA benefits.  The appellant acknowledged repeatedly during the course of the instant appeal that there had been no actual suspension of her studies between October 2008 and May 2010; therefore, even her contention that there were significant family and work-related concerns does not pertain to the period for this period during which she studied without interruption.  

The appellant initially applied for DEA benefits in October 2008.  At the time of her application, the appellant was 25 years old.  She was granted a certificate of 

eligibility for such benefits in October 2008 as a child of the Veteran in receipt of a permanent and total rating.  After being fully informed in writing of her options and the eight year period of eligibility in which to utilize the DEA benefits, the appellant elected April 29, 2002 as the beginning date for her award.  The Board observes that this was the latest and, therefore, most favorable date for commencement of the appellant's DEA benefits.  The appellant promptly began her university studies in October 2008, which continued without suspension until May 7, 2010, the end of the term in which her delimiting date fell.  Such facts do not support an extension of the delimiting date for the appellant's DEA benefits beyond May 7, 2010 under the relevant law and regulations.  

While finding the appellant's statements that she was unable to start her university studies prior to October 2008 and to subsequently complete them prior to May 2010 to be credible, the Board observes that such impediments do not constitute a legal basis for an extension of her delimiting date beyond May 7, 2010.  In the absence of any suspension of her studies, the provisions of 38 C.F.R. § 20.3043 are not for application.  While she alleges that she had been misled into electing April 29, 2002 as the beginning date for her eligibility for DEA benefits, the Board observes that such a date represents the most favorable available beginning date for the appellant.  Unfortunately, the appellant did not seek either eligibility for DEA benefits or a full time course of university study prior to October 2008.  While she appears to be seeking equitable relief from the timing of her application for DEA benefits and 

pursuit of a university degree, the appellant has not advanced any factual or legal basis upon which an extension of her delimiting date may be granted.  Therefore, the Board concludes that the benefit sought on appeal must be denied.  


ORDER

An extension of the delimiting date for the appellant's DEA benefits under 
38 U.S.C.A Chapter 35 beyond May 7, 2010, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


